—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered March 15, 1999, convicting defendant, after a nonjury trial, of two counts of sodomy in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 18 years, unanimously affirmed.
Defendant’s contentions that the court improperly admitted hearsay testimony, as well as his related arguments, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly admitted the testimony to explain the events leading up to defendant’s arrest and to explain the actions of the police (see, People v Rivera, 96 NY2d 749). Furthermore, in this nonjury trial, the court is presumed to have considered only competent evidence in reaching its verdict (see, People v Moreno, 70 NY2d 403). Moreover, the court expressly stated the limited purpose for which it was considering this evidence as trier of fact (see, People v Molloy, 282 AD2d 311, lv denied 96 NY2d 922). Concur—Williams, P.J., Saxe, Lerner, Rubin and Marlow, JJ.